DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 June 2021 has been entered.

Status of the Claims
Claims 1, 2, 4-6, 11-18, and 20-25 are pending.
Claims 5 and 11-18 are withdrawn from consideration as directed to a non-elected invention.
Claims 1, 2, 4, 6, and 20-25 are presented for examination.
Claims 1, 2, 4, 6, and 20-25 are rejected.

Response to Amendment
The Declaration of Dr. Woodbury under 37 CFR 1.132 filed 24 June 2021 is insufficient to overcome the rejection of Claims 1, 2, 4, 6, and 20-25 based upon the combined teachings of Livingston, Brun, Olchovy, Michaelraj, Windsor, Beitzel, Pallaghy, Moline, Wills, Garcia,  as set forth in the last Office action because: the Woodbury declaration provides no evidence to permit the skilled artisan to evaluate the assertions made.
Once the examiner establishes a prima facie case of obviousness, the burden shifts to the applicant to rebut that case.  In re Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011).  “[A]ppellants have the burden of explaining the data…they proffer as evidence of non-obviousness.”  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).  The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance."  Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  Although factual evidence is preferable to opinion testimony, such testimony is entitled to consideration and some weight so long as the opinion is not on the ultimate legal conclusion at issue.  While an opinion as to a legal conclusion is not entitled to any weight, the underlying basis for the opinion may be persuasive.  In re Chilowsky,306 F.2d 908, 134 USPQ 515 (CCPA 1962).  In assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 227 USPQ 657 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986).
Here, it is critical to note that nothing of the Woodbury declaration provides objective data of any kind.  Paragraphs 5 through 7 of the document, representing the substance of the declaration, simply set forth a series of assertions, including that a non-linear relationship exists between the volume of an enclosure and the amount of pesticide required to provide effective pest control through oil vapor, and that under particular conditions of use pesticidal efficacy is reduced speculatively owing to the relative density of neem oil vapor.  Again, no data whatsoever is provided to support any of these assertions.  No data establishes the non-linear relationship between the volume of an enclosure and the amount of oil needed to achieve pesticidal effect, no data supports the assertion of any difficulty in achieving pesticidal effect in larger enclosures, and no data supports the speculation as to why the unsupported observations may have arisen.  In addition, no description of the experimental conditions giving rise to the information referred to can be identified, rendering it impossible for the skilled artisan to evaluate the accuracy or veracity of assertions made.  Furthermore, applicants’ arguments do not address the limitations of the actual claims when considered in view of the art applied against them.  Evidence of unexpected results must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  See In re Baxter-Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991) (“[W]hen unexpected results are used as evidence of nonobviousness, the results must be shown to be unexpected compared with the closest prior art.”).  Applicants are reminded that their claims simply require that neem oil be present in the enclosure “in the range of about 0.00055-0.013% by volume per volume of the treatment enclosure.”  This limitation is addressed by the multiple concentrations of neem oil per unit See In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980) (Affidavits or declarations attacking the operability of a patent cited as a reference must rebut the presumption of operability by a preponderance of the evidence.), see also In re Weber, 405 F.2d 1403, 160 USPQ 549 (CCPA 1969) (Further, since in a patent it is presumed that a process if used by one skilled in the art will produce the product or result described therein, such presumption is not overcome by a mere showing that it is possible to operate within the disclosure without obtaining the alleged product.), In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (indicating that "[a]n assertion of what seems to follow from common experience is just argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.").

Applicants’ arguments have been fully considered.  Applicants’ arguments reiterating the information conveyed by the Woodbury Declaration are unpersuasive for the reasons the Woodbury declaration is unpersuasive; specifically owing to the unfounded speculation it represents.  Applicants present no further arguments other than the reiterated reliance on the probative value of the Woodbury declaration, and as a result applicants’ arguments are unpersuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6, 20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Livingston (U.S. PGPub. 2006/0130391) in view of Brun (U.S. 2,979,268), Olchovy (U.S. PGPub. 2014/0209698), Michaelraj (S. Michaelraj & R.K. Sharma, Fumigant Toxicity of Neem Formulations Against Sitophilus oryzae and Rhyzopertha dominica, 2 J Agricult. Tech. 1 (2006)) (of record in parent ‘513 application), and Windsor (U.S. PGPub. 2006/0276339) as evidenced by Beitzel (U.S. PGPub. 2010/0158965) and Pallaghy (C.K. Pallaghy & K. Raschke, No Stomatal Response to Ethylene, 49 Plant Physiol. 275 (1972)).
Applicants claims are directed towards devices containing a substrate impregnated with a plant health or plant pest control composition contained within a housing adapted to hold the substrate and at least one plant, which in the absence of a controlling definition provided by applicants the examiner will consider equivalent to any substrate capable of absorbing or containing a pesticide or pest controlling component and a treatment enclosure of sufficient size to be able to accommodate a plant, with the housing including one or more apertures for releasing vapors from the pesticidal or pest control compositions, which combine a “first substance effective to cause constriction of at least a portion of stomata of at least one plant” and 
Livingston describes pest repellent devices comprising an impermeable housing equipped with each of holes for emitting vapor as well as a removable peel strip of material to occlude the holes until the time of use, [0010; 0024; 0030, Fig. 4C)], which contains a frangible envelope containing a pest repellent composition such as animal urine, [0014], designed to be placed within the interior of a structure, addressing the “structure for fully or partially sealing the treatment enclosure to contain vapors” and “adapted to enclose the substrate and at least one plant” of Claims 1 and 20.  [0008].
Livingston therefore describes a pest controlling composition contained within an impermeable housing designed to be placed within a larger structure to at least partially seal the treatment vapors within said structure bearing each of holes to provide for vapor release from the compositions contained within the housing and a peel strip to control the release of vapor from the composition within the housing by providing for an adjustable airflow through the holes.  Livingston does not, however, include neem oil, a solvent such as acetophenone, or a compound capable of constricting plant stoma in the devices described.

Olchovy describes similar devices to those of Brun and Livingston for providing insecticides to the surrounding atmosphere.  [0017].  Olchovy incorporates into the devices, in addition to the insecticidal vapor producing composition, an adhesive intensity control sheet which may be adjustably removed from the underlying substrate to control the release of the underlying volatile fluid to the atmosphere. [0050].
Michaelraj describes the fumigant toxicity of neem vapor formulations employed by application of liquid compositions to filter paper within closed containers to provide neem oil vapors.  Specifically, Michaelraj describes exposing rice weevils and lesser grain borers to neem oil vapors inside enclosed airtight environments by the application of a liquid neem oil composition to filter papers in concentrations providing any of 0.004%, 0.006%, 0.008%, or 0.01% of the environments into which they had been placed.  (Pgs.2-7; Figs. 4-6).  Mortality, measured at 48 and 72 hours, was both dose and time dependent.  Michaelraj suggests employing such neem fumigants in large-scale storage, (Pg. 2), but does not describe the use of acetophenone or a diluent in the neem compositions.
Windsor describes agricultural compositions containing any of a number of active agents, carriers, and solvents, [0078-79], Windsor specifically reciting each of the instantly claimed neem oil as a botanical cytotoxic agent (Pg. 27), isopropyl alcohol as a microbicide and solvent (Pg. 111), acetophenone (Pg. 121), which Beitzel indicates is known to be useful as a solvent in 
While neither the various concentrations of neem oil, isopropyl alcohol, and acetophenone, nor the time between the delivery of the neem oil compositions and its volatilization and effective vapor concentrations recited by the instant claims are particularly described by the prior art of record, it must be remembered that generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Where the art here establishes each of a concentration and time dependent relationship on mortality when exposed to neem oil vapor, the skilled artisan is provided the requisite rationale for optimizing the concentrations of composition components to maximize the onset of efficacy of insecticidal neem oil vapors, addressing the component concentration and vaporization window limitations of the instant claims.  Concerning the volume of enclosure, it must be remembered that the mere scaling up of a prior art process capable of being scaled up cannot establish the patentability of a claim to such a scaled up process.  In re Rinehart, 531 F.2d 1048, 1053, 189 USPQ 143, 148 (CCPA 1976).
It would have been prima facie obvious to have utilized a combination of neem oil and carbon dioxide as insecticides, isopropyl alcohol as diluent, and acetophenone as solvent in a vapor-releasing composition to be incorporated into a device placed within a structure capable of containing at least one plant such as the porous rodent-controlling housing described by .

Claims 1, 2, 4, 6, 20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Livingston, Brun, Olchovy, Michaelraj, Windsor, Beitzel, and Pallaghy as applied to Claims 1, 2, 6, 20, 22, and 23 above, and further in view of Moline (Harold Moline & James Locke, Comparing Neem Seed Oil with Calcium Chloride and Fungicides for Controlling Postharvest Apple Decay, 27 Hort. Sci. 719 (1993)), Wills (RBH Wills, L Soegiarto & MC Bowyer, Use of a Solid Mixture Containing Diethylenetriamine/Nitric Oxide (DETANO) to Liberate Nitric Oxide Gas in the Presence of Horticultural Produce to Extend Postharvest Life, 17 Nitric Oxide 44 (2007)).
Livingston, Brun, Olchovy, Michaelraj, Windsor, Beitzel, and Pallaghy, discussed in greater detail above, suggest a combination of neem oil and carbon dioxide as insecticides, isopropyl alcohol as diluent, and acetophenone as solvent in a vapor-releasing composition to be 
Moline indicates that applying neem seed oil to stored produce such as apples preserves the fruit from decay caused by a variety of fungal pathogens.   
Wills indicates that nitric oxide applied to harvested produce including a variety of fruit serves to extend postharvest life of the produce so treated.  (Abs., Pg. 44).
It would have been prima facie obvious to have utilized a combination of neem oil and nitric oxide as fruit preservatives, isopropyl alcohol as diluent, and acetophenone as solvent in a vapor-releasing composition to be incorporated into a device placed within a structure capable of containing at least one plant such as the porous housing described by Livingston as usefully placed inside a home.  One having ordinary skill in the art would have been motivated to adapt the pore-equipped and adjustable housing described by Livingston to contain a pesticidal composition, rather than rodent-controlling composition specifically described therein, because Livingston specifically describes such a housing as providing for fluid communication of a volatile pest control agent with the surrounding atmosphere via the adjustably exposed holes provided therein; a control of airflow and vapor release similar to that described by each of Brun and Olchovy as suitable for adjusting for the release of volatile insecticide vapors to the surrounding atmosphere.  In this context, incorporating neem oil solubilized in each of isopropyl alcohol and acetophenone combined with nitric oxide to provide for vapor to preserve harvested produce appears to be little more than the selection of components known to be useful in pesticidal neem oil compositions.

Claims 1, 2, 6, and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Livingston, Brun, Olchovy, Michaelraj, Windsor, Beitzel, and Pallaghy as applied to Claims 1, 2, 6, 20, 22, and 23 above, and further in view of Garcia (U.S. PGPub. 2004/0034149), Murray (U.S. 4,576,844), and LaFleur (4,817,824)
Livingston, Brun, Olchovy, Michaelraj, Windsor, Beitzel, and Pallaghy, discussed in greater detail above, suggest a combination of neem oil and carbon dioxide as insecticides, isopropyl alcohol as diluent, and acetophenone as solvent in a vapor-releasing composition to be incorporated into a device placed within a structure capable of containing at least one plant such as a porous rodent-controlling housing usefully placed inside a home, but do not specify the use of an enclosure having a flexible outer layer impermeable or substantially impermeable to pesticidal vapors; the examiner considers containers which are airtight or watertight as suitably addressing the impermeability limitation.
Garcia describes the impregnation of plastic films with essential oils to be formed into bags for the preservation of foods and horticulture products.  (Abs.).  These materials are described as protecting the materials so contained from, among others, insects.  [0016].  Polymers useful in the manufacture of such materials include polyethylene.  [0022]
Murray describes thermoplastic shipping bags for use in the packaging, transportation, and storage of a wide variety of products.  (Col.1, L.8-10).  These bags are described as suitably being made from, among others, polyethylene.  (Col.4, L.14-21).  An exemplary embodiment is an air and watertight sealed polyethylene bag filled with 50 pounds of granular salt.  (Col.7, L.58-64).  With the density of granular salt being approximately 2.17 grams per cubic centimeter, a 50 pound bag of granular salt would encompass approximately 10.4L.
See Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (indicating that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close).  Polyethylene is described as a preferred plastic for use in providing the bags to be contained within the approximately 1200L cages.  (Col.4, L.27-49).
It would have been prima facie obvious to have utilized a polyethylene bag of between 10-1200L to encompass a composition incorporating a combination of neem oil, and acetophenone vapors as means of controlling pests in the storage of agricultural materials.  One having ordinary skill in the art would have been motivated to do so owing to the fact that neem oil compositions are known to be useful in the control of agricultural pests during storage of agricultural products, and sealed polyethylene bags, particularly polyethylene bags capable of retaining essential oil vapors for the protection of agricultural products from insect damage, of between about 10-1200L in volume are suggested by the art as useful for the packaging and transport of a wide variety of materials.  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether Id.).

Conclusion
No Claims stand allowable.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862.  The examiner can normally be reached on Monday through Thursday, 5:30 AM to 4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN M BASQUILL/Primary Examiner, Art Unit 1613